President of the General Assembly,
Heads of State and Government and Heads of Delegation,
Secretary-General of the United Nations,
Distinguished delegates,
Ladies and gentlemen,
His Excellency Mr. Patrice Talon, President of the Republic of Benin, Head of State and Head of Government, who could not be here today, has instructed me to deliver the following address on his behalf.
“First of all, I would like to reiterate to you, Mr. Volkan Bozkir, my warm and sincere congratulations on your election as President of this august Assembly and assure you of Benin’s full support and cooperation as you conduct your duties.
I take this opportunity to express Benin’s gratitude to Mr. Antonio Guterres, Secretary-General of the United Nations, and to reiterate my support and that of my Government.
At a time when the entire world faces the COVID-19 pandemic, I take this opportunity to offer my sincere condolences to all nations that have recorded deaths and express the solidarity of the Republic of Benin with those affected by this scourge.
As all States mobilize to deal effectively with this health crisis, my country welcomes the fact that the United Nations and its specialized agencies, in particular the World Health Organization, consider it a priority.
Benin welcomes the theme of this year’s session, which is entitled, “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”.
This theme forces us to shoulder our responsibilities and reiterate our faith in and commitment to multilateralism and the ideals of the Charter of the United Nations. It reminds us of the urgency of collective action to find appropriate and lasting solutions to the challenges of our time, the most pressing of which is, as you know, the eradication of COVID-19.
With the support of all its people and of the international community, Benin will continue its efforts to grapple with this pandemic and its consequences and, in particular, to revitalize its economy which, like the economies of the majority of countries, is deeply affected by this scourge.
To that end, among other things, my Government has rolled out a vast programme that amounts to nearly 200 billion CFA francs to support formal and informal businesses alike, as well as artisans and vulnerable people.
I would like to express my Government’s gratitude to the United Nations, its Member States and all international organizations for the considerable assistance provided to developing countries in general and to Benin, in particular, in the design and implementation of strategies to respond to the pandemic. Thanks to our combined efforts, the spread of the virus has been limited in my country, which has meant that Benin’s rate of spread and death rates are low.
The COVID-19 pandemic is one of the most serious public health crises in modern history. This threat should not lead us to ignore the fight against HIV/AIDS and other diseases that pose a threat to our communities.
Effectively combating this scourge requires, just as managing all of today’s global challenges, a coordinated international response and enhanced cooperation on a global scale.
That is why Benin, through my voice, reiterates its commitment to promoting and strengthening multilateralism, as the only framework for cooperation among States seeking to resolve contemporary issues of all kinds, including the fight against extreme poverty, which is a priority.
Ladies and gentlemen,
Let me remind you that in September 2016, during the general debate of the seventy-first session of the United Nations General Assembly, I stressed that mass poverty is a major threat to humankind and that we must take proactive collective action to eradicate it. Four years later, this call remains relevant.
I reiterate the need for the urgent implementation of a global programme to overcome this form of poverty through collective and voluntary action. Multilateralism, which enabled the United Nations to provide the world with the Paris Climate Agreement, should be the right tool for achieving this objective.
In this regard, I welcome the courageous reforms undertaken by the United Nations Secretary-General to reposition the UnitedNations development system. Benin supported resolution 72/279, aimed at strengthening the institutional architecture of the United Nations development system to ensure its greater effectiveness.
Benin also firmly supports the intergovernmental negotiations on the reform of the United Nations Security Council. We believe that this reform will make it possible to redress the historical injustice done to Africa — the only continent not represented in the Council as a permanent member. Benin also reaffirms, through my voice, the urgency of allocating two permanent member seats to Africa, in accordance with the Ezulwini Consensus.
Mr. President,
Heads of Government and Heads of Delegations,
Ladies and gentlemen,
Peace and harmony among States is a key component of Benin’s foreign policy.
My country therefore reaffirms its support for diplomatic initiatives aimed at creating a viable and fully sovereign Palestinian State, living side by side and in peace with the State of Israel.
Benin believes that the current context of COVID-19 should justify concrete steps for the total and definitive lifting of the embargo on Cuba. However, in spite of the pandemic, regrettably, we see that the embargo is being tightened.
My country again makes an urgent appeal for the normalization of relations between Cuba and the United States of America, in the interest of the people of both countries and of the entire world.
Mr. President,
Since April 2016, Benin has been engaged in far-reaching political and economic reforms designed to clean up its economy, create a favourable environment for investment and combat corruption and prevarication.
Benin has therefore decided to break with the mistakes of the past and seek to engage in rigorous and resolute governance in all sectors. My Government systematically implements major reforms through its Action Programme, whose goals are in line with the SDGs.
The results achieved, which have been lauded nationally and internationally, have convinced the people of Benin that, with determination and resolve, it is possible for countries to get out of the rut and return to the path of development and prosperity.
“My Government is relentlessly pursuing its path towards the radical transformation of living conditions in Benin’s cities and rural areas, including universal access to drinking water and electric power, which, as recently as 2016, was considered a privilege and a luxury in Benin.
“My Government’s programme of action also attaches prime importance to preserving the environment and the energy transition. The measures planned within that framework are complementary to the objectives and priorities contained in the Paris Agreement on Climate Change.
“The appeal I launched on 15 November 2016 in Marrakech at the Conference of States Parties to the United Nations Framework Convention on Climate Change, which was aimed at creating an international research centre to address the effects of climate change on agriculture, received a favourable response from States.
“I take this opportunity to commend the States and regional groups, along with the United Nations Framework Convention on Climate Change secretariat, who are sparing no effort to reach the consensus necessary for the effective establishment of the centre.
“Mr. President,
“Ladies and Gentlemen Heads of Government and heads of delegations,
“Ladies and Gentlemen,
“Benin belongs to a subregion increasingly affected by the deteriorating security situation. Unfortunately, the number of victims of terrorist violence continues to grow, particularly in the Sahel. The situation requires joint efforts and collective actions to address it.
“In that connection, I welcome the action plan for 2020-2024 adopted in December 2019 by ECOWAS with a view to effectively and comprehensively combating that scourge in the West African subregion.
“Furthermore, I would like to express Benin’s solidarity with the G-5 Sahel member countries and call on the international community to bolster regional efforts by providing strengthened support in the fight against terrorism in Africa.
“There is no doubt that, together, we will succeed in stabilizing those regions of Africa with a view to creating conditions conducive to their development and the fulfilment of the aspirations of their respective populations.
“Thank you for your kind attention.”